Citation Nr: 1505807	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active duty service from May 2004 to July 2008.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that awarded service connection and a noncompensable rating for PTSD.

In May 2010, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in his October 2012 substantive appeal (VA Form 9), the Veteran indicated that he did not want a Board hearing.  As such, the Board sought clarification from the Veteran regarding whether he desired a Board hearing. In January 2014, he indicated that he did not want a Board hearing.  Therefore, any prior request for such a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

As a final preliminary matter, the Board notes that the record before the Board consists of an electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  

In February 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  In a May 2014 rating decision, AOJ granted a 50 percent initial rating for PTSD.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD (also diagnosed as unspecified trauma or stressor related disorder) has been manifested by not more than occupational and social impairment with reduced reliability and productivity.

2.  The evidence does not demonstrate that at any time during the appeal, the Veteran's PTSD (also diagnosed as unspecified trauma or stressor related disorder) more nearly approximates deficiencies in most areas on par with those symptoms contemplated in the higher rating categories, such as having obsessional rituals to the point where it interferes with routine activities; having near continuous depression such that it interferes with his ability to function independently and appropriately; being unable to control his impulses or perform activities of daily living; or having persistent hallucinations.  Total occupational and social impairment is not shown or approximated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent, for the Veteran's service connected PTSD (also diagnosed as unspecified trauma or stressor related disorder), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim for service connection.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Vet Center and VAMC records identified by the Veteran have been obtained.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims, and in fact indicated subsequent to the Board's February 2014 Remand that he had received no VA medical center treatment since June 2012, and all of his treatment had been at the Montgomery County Vet Center.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The AOJ provided the Veteran an appropriate VA examination most recently in April 2014.  The April 2014 VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  While the examiner did not provide a Global Assessment of Functioning (GAF) score as requested by the Board in the February 2014 Remand, the examination report contains sufficient information to evaluate the severity of the Veteran's PTSD and in fact resulted in a grant of increased initial rating from 0 to 50 percent.  Moreover, the Board notes that DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was recently released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Since the medical profession no longer recommends the use of GAF scores for evaluating psychiatric disabilities, the Veteran has not been prejudiced by the VA examiner's failure to provide one. 

The Board concludes the April 2014 examination report and the earlier 2009 examination report together in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the aforementioned VA examination report; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411. The regulations establish a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires: 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent disability rating are: 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

Finally, a 100 percent disability rating requires evidence of: 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Although as noted above, DSM-V recommends that GAF scores be dropped due to their "conceptual lack of clarity", this case contains an examination dated in 2009 which includes such a score.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to the GAF scale, a score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Legal Analysis

Based on the analysis of the evidence as outlined below, the Board finds that the 50 percent rating adequately and accurately reflects the Veteran's level of disability as to PTSD, and finds that the preponderance of the evidence is against a rating in excess of 50 percent.

VA treatment records dated prior to June 2012 include treatment in 2009 showing individual counseling sessions at the Daytona Beach and Orlando VAMCs and CBOC Viera with a social worker during which the chief complaint was mood swings.  His PTSD was described as stable.   There were no recorded periods of hospitalization.  In January 2009, he was noted to be tense, to have a constricted affect, and he was mildly depressed although the Veteran denied being depressed.  The Veteran reported experiencing difficulty controlling his anger, emotional numbing and panic attacks in large crowds.  The assigned GAF score was 55.  In September 2009, he reported problems sleeping and irritability.  

The Veteran was afforded a VA examination by a clinical psychologist in November 2009 who reviewed the claims folder.  The Veteran reported recurrent distressing dreams related to his service, along with irritability and avoidance.  Objectively the examiner noted his speech was clear, affect was appropriate, mood was good and attention was intact.  The examiner also noted that he was oriented to person, place and time and his thought process was unremarkable.  The examiner noted no delusions; judgment was intact and insight was good.  The examiner noted that the Veteran suffered no hallucinations and had no homicidal or suicidal thoughts.  Remote recent and immediate memory were normal.  The examiner noted that the Veteran was a full time student working on an aeronautical degree and had 90 hours of flight time at that point in time.  He had served 2 7-month tours in Iraq as a reconnaissance man.  The Veteran was experiencing PTSD symptoms on a daily and weekly basis of varying duration with no significant remissions.  The examiner noted that the Veteran met the criteria under DSM IV for a diagnosis of PTSD.  The examiner noted that the Veteran did not have total occupational or social impairment due to PTSD symptoms and his PTSD symptoms did not result in deficiencies in judgment, thinking family relations work or mood.  The examiner noted that the Veteran was in good relationships with his family and was engaged to be married next year.  He was currently taking no medication for the treatment of PTSD.  The examiner noted that PTSD symptoms did not interfere with the Veteran's occupational and social functioning.  The examination report did indicate the Veteran was having some readjustment issues and school related stress.  A GAF score of 60 was assigned.  The examiner opined that PTSD symptoms were as likely as not the cause or the result of the Veteran's combat experiences.  

The record reflects that the Veteran has not had treatment at a VAMC facility since June 2012.  He reported in March 2014 that since June 2012 he has only gone to Montgomery County Vet Center and he stopped going there in October 2012 after he moved for a job.  

An April 2014 correspondence from a Marriage and Family Therapist from the Montgomery County Vet Center reflects that the Veteran was seen for an initial evaluation in July 2012.  At that time he complained of sleep disturbance, nightmares, hypervigilance, heightened startle response, intrusive thoughts, difficulty concentrating, poor memory, anger directed at others and emotional numbing.  He was seen for a total of four sessions between July and October.  As part of the evaluation the therapist noted he reviewed the Veteran's DD 214 which indicated that he served in the Marines in Iraq.  The examiner noted that they met only three times initially so a thorough assessment was not completed due to the inconsistency of appointments.  At the fourth session the Veteran reported that he was relocating for a job and the therapist referred him another Vet Center.  

The Veteran was afforded a VA mental health examination in April 2014.  The examining clinical psychologist reviewed the Veteran's electronic claims folder on VBMS/Virtual VA.  The VA examiner noted that based on the DSM-V that is now used the Veteran does not meet the criteria for a diagnosis of PTSD but does meet the diagnosis for unspecified trauma or stressor related disorder.  The examiner noted that while a multiaxial diagnosis and GAF score were specifically requested in the remand, under DSM-V diagnostic criteria, there are no multiaxial diagnoses and GAF scores utilized, so these cannot be provided.  The examiner initially noted that symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  It was noted that the Veteran completed his bachelor's degree in 2011.  He reported it was easy because he did not do anything else.  He did not socialize because he was older than the other students.  After graduating, he worked at a car rental company and is now an FBI agent.  He indicated that things at home with his wife were "great."  His relationships with his family were "maybe a little worse" than they were in 2009.  He had several friends and socialized regularly but was a little less social than he was in 2009.  The Veteran did not feel that he was experiencing impairment in his interpersonal or occupational functioning.  The examination report does note signs and symptoms of hypervigilance in the form of anxiety and avoidance in crowded situations.  He also felt some guilt about having survived his deployments without significant emotional or physical injury while many of his fellow marines were severely wounded or killed.  He denied any significant or sustained distress or impairment as a result of these feelings, noting that they come and go but he does not ruminate on them.  He reported successful functioning in his occupation and denied any disciplinary actions or difficulty performing any of the duties of his occupation.  

Taking into account all of the relevant evidence of record, the Board finds that the preponderance of the evidence is against the award of a rating in excess of 50 percent for PTSD.  The 50 percent rating is appropriate, given that he has occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty in establishing and maintaining effective work and social relationships as indicated in the 2009 examination report, and as generally described in the 2014 examination report.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (criteria for 50 percent rating). 

In settling on the 50 percent rating despite the fact that the most recent examination report arguably is not even suggestive of that level objectively, the Board observes (as did the RO) that this type of disability is known to wax and wane and will even cause a shift in diagnosis let alone symptoms.  

However, the preponderance of the evidence is against a finding that the Veteran's symptomatology is more closely associated with the level of disability contemplated by ratings higher than 50 percent.  As noted above, a 70 percent rating contemplates a more significant occupational and social impairment with deficiencies in most areas.  The Veteran has not described manifestations that approach or approximate a level in excess of 50 percent.  The record reflects that the Veteran is working and functioning in his family, albeit he has issues with avoidance, hypervigilance and sleep disturbance.  There is no indication that his symptoms interfere with his daily activities of going to work as he has been consistently employed and reports that he is successfully functioning in his occupation.  Furthermore, symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, or impaired impulse control are not shown.  Neither are symptoms such as spatial disorientation, or neglect of personal appearance and hygiene shown.  While the Veteran did have difficulty in adapting to stressful circumstances as he was having school-related stress and readjustment issues, such impairment results in reduced reliability and productivity and therefore is contemplated by the currently assigned evaluation.  While he did not establish relationships with other students, he did maintain relationships with his family and other friends, therefore, an inability to establish and maintain effective relationships is not shown.  

In addition, the Veteran's disability picture does not remotely approximate that considered under the 100 percent rating criteria.  He does not endorse or demonstrate symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.   As mentioned above, he is employed and is married.  As the Veteran has been able to continuously work or attend school, and maintain social and familial relationships, the Board finds this evidence precludes a finding of total occupational and social impairment throughout the appeal period. 

It is uncontroverted that the Veteran's PTSD has resulted in impairment.  Based on the evidence of record, however, that impairment is adequately compensated at the 50 percent rating level.  The Board notes that all signs and symptoms and the severity and frequency thereof have been considered in finding that the disability more nearly approximates the criteria for a 50 percent evaluation. 

The Board has considered the rule for staged ratings.  Fenderson, supra.  However, as the evidence does not show that the criteria for an initial rating in excess of 50 percent have been met at any time during the period on appeal, the Board concludes that staged ratings are inapplicable. 

Finally, the Board has considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  His complained-of symptoms discussed at length above are those contemplated by the rating criteria.  Notably, the criteria for mental disorders include examples of behaviors but do not represent an exhaustive list of symptoms to be rated.  Thus, by their general nature, they contemplate a range of psychiatric symptoms not necessarily listed.  For this Veteran, the Board finds that there are no symptoms left uncompensated or unaccounted for by the assignment of the 50 percent schedular rating.  

Furthermore, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  The Veteran has not argued, nor does the record show, that when his PTSD is considered in conjunction with his other service-connected disabilities (low back and knee strains, tinnitus and hearing loss, flat feet, thumb and appendectomy scars), an extraschedular rating would be warranted.  In short, referral for extraschedular consideration is not appropriate in this case. 

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is not able to work because of symptomatology associated with his PTSD.  In fact, the record demonstrates a stable work history.  Therefore, the issue of TDIU is not before the Board.  

In light of the foregoing, the Board concludes that an initial rating in excess of 50 percent is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (also diagnosed as unspecified trauma or stressor related disorder) is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


